Citation Nr: 1220120	
Decision Date: 06/07/12    Archive Date: 06/20/12

DOCKET NO.  08-24 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a back disability. 

2.  Entitlement to service connection for reactive airway disease with bronchitis, to include as secondary to service-connected sinusitis and allergic rhinitis. 

3.  Entitlement to service connection for a psychiatric disability, to include adjustment disorder with depressed mood. 

4.  Entitlement to an initial compensable evaluation prior to June 1, 2011, and a rating in excess of 10 percent from June 1, 2011, for irritable bowel syndrome.  

5.  Entitlement to an initial rating in excess of 10 percent for sinusitis. 

6.  Entitlement to an initial rating in excess of 10 percent prior to June 1, 2011, and a rating in excess of 20 percent from June 1, 2011, for cervical spine disability. 

7.  Entitlement to an effective date earlier than June 1, 2011, for the grant of a 10 percent rating for allergic rhinitis. 

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from July 2001 to October 2006. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In March 2010, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.  This case was before the Board in June 2010 when it was (in pertinent part) remanded for additional development.

Subsequent to the February 2012 Supplemental Statement of the Case (SSOC), additional evidence (private treatment records) was received.  VA regulations provide that any pertinent evidence submitted by an appellant without waiver of RO consideration must be referred to the RO for review and preparation of an SSOC.  38 C.F.R. § 20.1304.  However, upon review of the additional evidence, the Board finds that it is duplicative of evidence already of record.  Therefore, the provisions of 38 C.F.R. § 20.1304 do not apply, and the case need not be returned to the RO.

As noted by the Board in June 2010, the issue of entitlement to service connection for asthma has been raised by the record, but has not been adjudicated by the RO.  Therefore, it is once again referred to the RO for appropriate action. 

In addition to the paper claims file, there is a Virtual VA (VVA) electronic claims file associated with the Veteran's claim.  Both the Board and originating agency (see February 2012 Supplemental Statement of the Case) have reviewed the VVA file, which includes VA treatment records and examination reports dated from 2010 to 2012.  The other documents in the VVA file are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The service connection claims and the claim for an earlier effective date are addressed in the REMAND that follows the ORDER section of this decision. 


FINDINGS OF FACT

1.  For the period prior to June 1, 2011, the Veteran's irritable bowel syndrome was manifested by no more than mild symptoms of constipation; the evidence did not show moderate symptoms (frequent episodes of bowel disturbance with abdominal distress).

2.  For the period beginning June 1, 2011, the Veteran's irritable bowel syndrome has been manifested by no more than moderate symptoms (frequent episodes of bowel disturbance with abdominal distress); the evidence does not show severe symptoms (diarrhea, or alternating diarrhea and constipation, with more-or-less constant abdominal distress).

3.  At no time during the pendency of this claim has the Veteran's sinusitis been manifested by more than three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting (or manifestations approximating such severity).

4.  For the period prior to June 1, 2011, the Veteran's service-connected cervical spine disability was manifested by limitation of forward flexion to no less than 40 degrees; ankylosis was not present; and there were no incapacitating episodes.

5.  For the period beginning June 1, 2011, the Veteran's service-connected cervical spine disability has been manifested by limitation of forward flexion to no less than 35 degrees; ankylosis was not present; and there were no incapacitating episodes.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation prior to June 1, 2011, and a rating in excess of 10 percent from June 1, 2011, for irritable bowel syndrome are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7319 (2011).

2.  The criteria for an initial rating in excess of 10 percent for sinusitis are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6510 (2011). 

3.  The criteria for an initial rating in excess of 10 percent prior to June 1, 2011, and a rating in excess of 20 percent from June 1, 2011, for disability of the cervical spine are not met.  § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5242, 5243 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA, codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Regarding the increased rating claims decided herein, the record reflects that the Veteran was provided all required notice in letters mailed in September 2006 and August 2008.  Although complete notice was not provided until after the initial adjudication of the claims, the Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claims.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claims would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim). 

Regarding VA's duty to assist, all appropriate development to obtain the Veteran's pertinent medical records has been completed.  The Veteran's available service treatment records (STRs) are associated with his claims files.  Pertinent post-service treatment records have been associated with the claims files.  The Veteran has not identified any outstanding, available evidence, to include medical records, which could be obtained to substantiate the claims.  The Board is also unaware of any such evidence.  The Veteran has undergone appropriate VA examinations and provided testimony at a hearing before the Board.  Therefore, the Board is satisfied that VA has complied with its duty to assist the Veteran. 

II.  Increased Ratings

A.  Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2011). 

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  According to this regulation, it is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to these elements. In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

There are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  Consequently, certain coexisting diseases in this area, as indicated in the instruction under the title "Diseases of the Digestive System," do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in 38 C.F.R. § 4.14.  38 C.F.R. § 4.113.

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114.

Under Diagnostic Code 7319 (irritable colon syndrome including spastic colitis, mucous colitis, etc.), a rating of 0 percent is awarded for mild symptoms (disturbance of bowel function with occasional episodes of abdominal distress).  A rating of 10 percent is awarded for moderate symptoms (frequent episodes of bowel disturbance with abdominal distress).  A rating of 30 percent is awarded for severe symptoms (diarrhea, or alternating diarrhea and constipation, with more-or-less constant abdominal distress).  38 C.F.R. § 4.114, Diagnostic Code 7319.

Under the General Rating Formula for sinusitis, when such disability is detected by X-ray only, a 0 percent rating is warranted.  For one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting a 10 percent rating applies..  A 30 percent rating is applicable with three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent rating is assigned following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  38 C.F.R. § 4.97 (following Diagnostic Code 6514).  An incapacitating episode of sinusitis is defined as one that requires bedrest and treatment by a physician.  See Note following the General Formula. 

Degenerative arthritis of the spine is to be evaluated under the general rating formula for rating diseases and injuries of the spine (outlined below).  38 C.F.R. § 4.71a, Diagnostic Code 5242.  Intervertebral disc syndrome will be evaluated under the general formula for rating diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes (outlined above), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

Under the general rating formula for rating diseases and injuries of the spine, effective September 26, 2003, with or without symptoms such as pain (whether or not it radiates), stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  A rating of 10 percent is warranted if forward flexion of the cervical spine is greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted if forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees, or the combined range of motion of the cervical spine is not greater than 170 degrees, or muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is warranted if forward flexion of the cervical spine in 15 degrees or less or favorable ankylosis of the entire cervical spine.  40 percent evaluation is warranted if there is unfavorable ankylosis of the entire cervical spine. Unfavorable ankylosis of the entire spine warrants a 100 percent rating.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  For purposes of evaluation under Diagnostic Code 5243, an "incapacitating episode" is a period of acute signs and symptoms due to Intervertebral Disc Syndrome that require bed rest as prescribed by a physician and treatment by a physician.  38 C.F.R. § 4,71a, Diagnostic Code 5243. 

There are several notes set out after the diagnostic criteria, which provide the following: First, associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code.  

Second, for purposes of VA compensation, normal forward flexion of the cervical spine is 0 to 45 degrees, normal extension is 0 to 45 degrees, normal left and right lateral flexion is 0 to 45 degrees, and normal left and right lateral rotation is 0 to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is to 340 degrees.

Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation. 

Fourth, each range of motion should be rounded to the nearest 5 degrees. 

Fifth, unfavorable ankylosis is a condition in which the entire cervical spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Sixth, disabilities of the thoracolumbar and cervical spine segments shall be separately evaluated, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

B.  Analysis 

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims files, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims. 


A.  Irritable Bowel Syndrome

The Veteran's STRs note that the Veteran was treated for irritable bowel syndrome. 

A November 2006 VA QTC examination report notes the Veteran's complaints of irritable bowel symptoms for four years with no current problems.  Specifically, the Veteran had no problems holding stool.  Rectal examination revealed no findings of reduction of lumen, loss of sphincter control, fissure, or ulceration.  There were no hemorrhoids.  There was no anemia or malnutrition noted.  The examiner opined that there were no functional impairment resulting from irritable bowel syndrome and no current pathology to render a current diagnosis.  

Private outpatient treatment records dated in 2007 note the Veteran's ongoing complaints of irritable bowel syndrome.  In September 2007 she reported some constipation, bloating and abdominal discomfort over the past year.  She denied any weight loss.  Sigmoid colonoscopy revealed benign polyps and internal, non-bleeding hemorrhoids. 

A February 2007 rating decision awarded service connection for irritable bowel syndrome and assigned a noncompensable evaluation effective October 24, 2006.

VA outpatient treatment records for the period from 2008 to 2011 note no specific treatment for irritable bowel syndrome.

A June 1, 2011, VA examination report notes the Veteran's complaints of daily moderate intestinal pain, lasting one to two hours several times per day, and constant constipation.  She denied diarrhea, nausea, or vomiting.  Examination revealed moderate, nontender, abdominal gaseous bloating and distension with hyperactive bowel sounds on auscultation and no organomegaly.  There were no signs of anemia or weight change.  The examiner opined that the Veteran's irritable bowel syndrome had no more than mild effects on her activities of daily living.

VA outpatient treatment records for the period  from 2011 to 2012 note no specific treatment for irritable bowel syndrome.

A February 2012 rating decision awarded an increased evaluation of 10 percent for irritable bowel syndrome effective June 1,2011.

For the period prior to June 1, 2011, the Veteran's irritable bowel syndrome is rated noncompensably disabling.  On review of the evidence, the Board finds that the evidence for the period prior to June 1, 2011, shows no more than mild symptoms (disturbance of bowel function with occasional episodes of abdominal distress).  There is no evidence of moderate symptoms (frequent episodes of bowel disturbance with abdominal distress) as is required for a higher (10 percent) rating.  In fact, the 2006 VA examiner opined that the Veteran had no current symptoms whatsoever.  While the Veteran did report some constipation in 2007, treatment records dated from 2008 to 2011 are silent for complaints of irritable bowel syndrome.

For the period beginning June 1, 2011, the Board finds the Veteran's irritable bowel syndrome has been manifested by no more than moderate symptoms.  Her irritable bowel syndrome has been shown to be characterized by frequent constipation and daily moderate intestinal pain, with no reports of diarrhea, and is thus squarely within the schedular definition of "moderate" irritable bowel syndrome.   The higher 30 percent rating criteria define "severe" irritable bowel syndrome as diarrhea with more or less constant abdominal distress, but in this case the Veteran has reported no diarrhea and her other symptoms are shown to be intermittent/recurrent.  Accordingly, the disability more closely approximates the schedular criteria for the currently-assigned 10 percent rating.

In reaching this decision, the Board has considered the Veteran's statements and the other lay evidence of record.  However, even affording the Veteran full competence and credibility, nothing in the lay evidence provided shows the Veteran's symptoms have more closely approximated the criteria for a higher evaluation at any point during the period of the appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).



B.  Sinusitis

The Veteran's STRs note that the Veteran was treated for sinusitis. 

On VA QTC examination in October 2006, the Veteran complained of constant sinusitis with incapacitating attacks as often as four times per year.  Each such incapacitating attack lasted for two weeks.  She reported symptoms of interference with breathing through the nose, shortness of breath, ear pain and pain behind the eyes.  She stated that her sinusitis was treated with antibiotics.  On examination, sinus X-ray studies were within normal limits.  Findings on examination of the head, face, scalp, nose, mouth, throat, ears and ear drums were within normal limits.  Examination of the nose revealed no nasal obstruction, deviated septum, partial loss of the nose, partial loss of the ala, scar, or disfigurement.  There was no rhinitis noted on examination of the nose.  On examination no sinusitis was detected.  

A February 2007 rating decision awarded service connection for sinusitis and assigned a noncompensable evaluation effective October 24, 2006.

Private treatment records dated from April 2007 to October 2008 note ongoing treatment for nasal discharge and nasal congestion.  Specifically, an October 2007 private treatment record notes findings of moderate to severe nasal congestion, sinus drainage and post nasal drip.  

VA outpatient treatment records dated from January 2008 to February 2012 note ongoing treatment for sinusitis.  In February 2009 the Veteran was prescribed a daily nasal anti-inflammatory spray. 

A June 2011 VA examination report notes that the Veteran was most recently treated with antibiotics for sinusitis in February 2011.  The examiner noted that there was no history of incapacitating episodes of sinusitis.  The Veteran did have a history of non-incapacitating episodes consisting of headache, fever, purulent drainage and sinus pain three times per year.  Each episode lasted about two weeks.  Examination revealed mild hypoplasia of the frontal sinuses which was a normal anatomic variation.  There was no evidence of air fluid level or mucosal thickening of the sinuses.  The nasal septum and turbinates were normal in appearance.

A February 2012 rating decision awarded an increased evaluation of 10 percent for sinusitis effective October 24, 2006.

The Veteran's service-connected sinusitis has been evaluated as 10 percent disabling throughout the period of this appeal. 

Initially, the Board notes that the Veteran has been awarded service connection for sinusitis and migraine headaches.  Therefore, although headache symptoms are included in the relevant diagnostic criteria for evaluating sinusitis, the Veteran is being separately compensated for such symptoms and 38 C.F.R. § 4.14 specifically states "[t]he evaluation of the same disability (i.e. headache symptoms) under various diagnoses is to be avoided."  Thus, the present analysis will not consider her headache symptomatology.

On review of the evidentiary record the Board finds that an initial rating in excess of 10 percent for sinusitis is not warranted at any time during the pendency of this claim.  The Veteran is not shown to have had three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment as is required for a 30 percent rating.  As noted above, the longest course of antibiotics prescribed by a physician was for two weeks, several times a year.  Moreover, the evidence does not show more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  As noted above, the Veteran reported four such episodes in October 2006 and three such episodes in June 2011.  The outpatient treatment records do not show more than six such episodes per year at any point during the period of the appeal.  Therefore, the criteria for an increased rating have not been met.

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted more than the assigned 10 percent rating for sinusitis.  See Fenderson, supra. 

C.  Cervical Spine Disability

The Veteran's STRs note the Veteran's complaints of neck pain and MRI findings of disc protrusion and degenerative joint disease.

A November 2006 VA QTC examination report notes the Veteran's complaints of neck stiffness, spasms and pain with radiation to the back, head and shoulders.  The Veteran reported that her neck pain was elicited by physical activity and stress, and relieved by rest, Motrin, massage and by itself.  She denied any incapacitation due to her cervical spine disability and did not complain of radiating pain on movement.  Muscle spasm was absent.  There was no tenderness noted.  There was no ankylosis of the cervical spine.  Range of motion of the cervical spine was: forward flexion from 0 degrees to 45 degrees with pain at 40 degrees; extension from 0 degrees to 45 degrees with pain at 36 degrees; lateral flexion from 0 degrees to 45 degrees bilaterally with no pain; and rotation from 0 degrees to 80 degrees bilaterally with no pain.  After repetitive use the joint function was additionally limited by pain, but not by fatigue, weakness, lack of endurance, or incoordination.  The examiner was not able to determine this additional limitation of motion in degrees without resorting to mere speculation.  X-ray studies showed degenerative arthritic changes. 

A February 2007 rating decision awarded service connection for degenerative joint disease of the cervical spine with disc protrusion and assigned a 10 percent evaluation effective October 24, 2006.

An April 2007 private treatment record notes the Veteran's complaints of neck pain with radiation into the right arm.  On examination range of motion was full without stiffness.

VA outpatient treatment records dated from 2008 to 2011 note the Veteran's ongoing treatment for chronic neck pain.  None of the treatment records note that bedrest was prescribed.

A June 1, 2011, VA examination report notes the Veteran's complaints of worsening neck pain, which was being treated with Tramadol and Advil.  On examination, there was no cervical spine ankylosis.  Spasm, guarding and pain with motion of the cervical sacrospinalis were noted.  The examiner indicated that the muscle spasm, localized tenderness, or guarding was severe enough to be responsible for abnormal gait or abnormal spinal contour.  Range of motion with objective evidence of pain was: forward flexion from 0 degrees to 35 degrees; extension from 0 degrees to 35 degrees; lateral flexion from 0 degrees to 35 degrees bilaterally; and lateral rotation from 0 degrees to 60 degrees bilaterally.  There was evidence of pain following repetitive motion.  Sensory examination of the upper extremities was normal.  There was no dysesthesias.  Motor examination of the upper extremities was normal.  There was no muscle atrophy.  X-ray studies of the cervical spine showed straightening of the spine due to muscular spasms.  The examiner noted that the Veteran was no longer working in her former clerical position because her employer (a politician) had a new job.  

VA outpatient treatment records dated from 2011 to 2012 note the Veteran's ongoing treatment for chronic neck pain.  None of the treatment records note that bedrest was prescribed.

A February 2012 rating decision awarded an increased rating of 20 percent for degenerative joint disease of the cervical spine with disc protrusion, effective June 1, 2011.

The Veteran's service-connected cervical spine disability is rated as 10 percent disabling for the period prior to June 1, 2011, and 20 percent disabling from June 1, 2011.  

For the period prior to June 1, 2011, the Board finds that the Veteran is not entitled to a disability rating in excess of 10 percent for her cervical spine disability.  In this regard, there is no evidence of record indicating that the Veteran's forward flexion was limited to 30 degrees or less, or the combined range of motion was 170 degrees or less, or that muscle spasm or guarding was severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  In fact, the Veteran's forward flexion was limited to, at most, 40 degrees for this period.  Moreover, there was no evidence of any incapacitating episodes.  Without more significant limitation of motion or incapacitating episodes, an increased rating is not warranted under 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  See Fenderson, supra.

For the period beginning June 1, 2011, the Board finds that the Veteran is not entitled to a disability rating in excess of 20 percent for her cervical spine disability.  In this regard, the Board notes that there is no evidence of record indicating that the Veteran's forward flexion of the cervical spine was limited to 15 degrees or less or that she had ankylosis of the entire cervical spine.  In fact, the Veteran's forward flexion was limited, at most, to 35 degrees.  Again, there is no evidence indicating that the Veteran has had any incapacitating episodes.  Without more significant limitation of motion or incapacitating episodes, an increased rating is not warranted under 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  See Fenderson, supra.

The Board has also considered whether a separate compensable rating for neurological impairment is warranted during the period of the appeal.  However, in this regard, the Veteran was awarded service connection for bilateral carpal tunnel syndrome with evaluations of 10 percent assigned for each hand, effective October 24, 2006.  She has not expressed dissatisfaction with these ratings.  Moreover, the medical evidence of record does not show any evidence of neurological impairment due to the cervical spine disability.  See June 2011 VA examination report which notes findings of no neurological impairment.  Therefore, the Board finds that an additional award for neurological impairment is not warranted for any portion of the initial rating period. 

D.  Extra-schedular Consideration

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(a).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

In this case, the manifestations of the Veteran's irritable bowel syndrome, sinusitis and cervical spine disability are contemplated by the schedular criteria.  Therefore, referral of this case for extra-schedular consideration is not in order. 


ORDER

Entitlement to an initial compensable evaluation prior to June 1, 2011, and a rating in excess of 10 percent from June 1, 2011, for irritable bowel syndrome, is denied.  

Entitlement to an initial rating in excess of 10 percent for sinusitis is denied. 

Entitlement to an initial rating in excess of 10 percent prior to June 1, 2011, and a rating in excess of 20 percent from June 1, 2011, for cervical spine disability is denied.


REMAND

I.  Service Connection Claims

The June 2010 Remand, in pertinent part, directed the RO or the Appeals Management Center (AMC) to attempt to retrieve all of the Veteran's outstanding STRs through official sources.  Review of the claims files does not indicate that this development was accomplished.  In a February 2012 memorandum, the AMC determined that there was no need to obtain additional STRs, as the file contained records dated as early as July 2001 (an immunization record).  The AMC further stated that it had no reason to establish that the STRs of record are not complete.  However, the Board notes that the Veteran's enlistment/entrance examination report and accompanying report of medical history are not contained in the claims files.  (In this regard, the Board notes that the RO found that the Veteran's bronchitis and psychiatric disability existed prior to service.)  On remand, the RO or the AMC should attempt to retrieve all of the Veteran's outstanding STRs, to include her entrance examination report and report of medical history. 

Under Stegall v. West, 11 Vet. App. 268 (1998), a remand by the Board confers on the veteran, as a matter of law, the right to compliance with the remand orders. 

Moreover, as regards the back disability claim, the Veteran underwent a VA  examination in June 2011.  The diagnosis was thoracolumbar strain, and the examiner stated that this disability was not "objectively demonstrated as being caused by military service."  The rationale provided for this opinion was "Service medical records, verbal medical history, physical examination, radiologic studies and examiner's clinical experience."  Upon review of the claims files, the Board notes that the Veteran was seen in service for complaints of back pain without associated injury.  It is unclear whether the June 2011 medical opinion was rendered following a review of all pertinent records.  No specific citation to any STRs was noted in the opinion.  A medical opinion that contains only data and conclusions is not entitled to any probative value; there must be factually accurate, fully articulated, sound reasons for the conclusion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Therefore, remand for a new examination is necessary.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007);  

As regards the psychiatric disability claim, in the June 2010 remand, the Board instructed the originating agency to afford the Veteran an examination in order to ascertain the nature and etiology of all her acquired psychiatric disorders.  Although the Veteran underwent a VA psychiatric examination in October 2010, the examination report is inadequate for adjudication purposes.  Specifically, the VA examiner opined that the Veteran's current anxiety was secondary to her son's brain tumor and her pending job loss.  However, the evidence of record shows that the Veteran received psychiatric treatment from 2006 to 2009, and her son was not diagnosed with his illness until January 2010.  In this regard, the Board notes that the Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or at any time during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Therefore, remand for another VA examination is necessary.

I.  Earlier Effective Date 

One of the matters the Board must address is which issue or issues are properly before the Board.  An appeal to the Board is initiated by a Notice of Disagreement (NOD) and completed by a substantive appeal after a Statement of the Case (SOC) is furnished. In essence, the following sequence is required:  There must be a decision by the RO; the claimant must timely express disagreement with the decision; VA must respond by issuing an SOC; and finally the claimant, after receiving the SOC, must complete the process by stating his argument in a timely-filed substantive appeal.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203. 

In February 2012, the Veteran was awarded a 10 percent rating for allergic rhinitis, effective June 1, 2011.  The Veteran submitted a timely NOD as to the effective date of the award in March 2012.  The RO has not provided the Veteran with an SOC in response to this notice of disagreement.  Because the notice of disagreement placed the issue in appellate status, the matter must be remanded for the originating agency to issue an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999). 

Accordingly, this case is REMANDED to the RO or the AMC, in Washington, D.C., for the following actions:

1.  The RO or the AMC should issue an appropriate SOC in the matter of entitlement to an effective date earlier than June 1, 2011, for the grant of a 10 percent rating for allergic rhinitis.  The Veteran must be informed of the requirements to perfect her appeal.  If the appeal is perfected, the RO or the AMC should ensure that any indicated development is completed before the case is returned to the Board. 

2.  The Veteran's available outstanding STRs from her service from July 2001 to October 2006, to include the 2001 entrance examination report and report of medical history, should be obtained and associated with the claims files.  The extent of the efforts to obtain such records should be documented in the claims files. 

3.  After all available records have been obtained, the RO or the AMC should afford the Veteran a VA examination by an appropriate physician to determine the etiology of any back disability present during the pendency of the claim.  The Veteran should be properly notified of the examination and of the consequences of her failure to appear.  All studies deemed appropriate should be performed, and all the findings should be set forth in detail.  The claims files must be made available to and reviewed by the examiner. 

After review of the claims files and examination, the examiner should offer an opinion with respect to each back disability present during the period of the claim as to whether it is at least as likely as not (50 percent probability or greater) that the disability is etiologically related to the Veteran's period of service, to include the complaints of back pain noted therein.

The examiner must explain the rationale for all opinions expressed.  All findings and conclusions should be set forth in a legible report.

4.  The Veteran also should be afforded a VA examination by a psychiatrist or a psychologist to determine the nature and etiology of all currently or recently present acquired psychiatric disorders.  The claims folders must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  Based on the review of the claims files and the examination results, the examiner should answer the following questions with respect to each acquired psychiatric disorder present during the pendency of the claim: 

Is there a 50 percent or better probability that the disorder was present in service and if so, did the disorder clearly and unmistakably exist prior to the Veteran's entrance onto active duty? 

With respect to any such disorder which the examiner believes existed prior to the Veteran's entrance onto active duty, did the disorder clearly and unmistakably undergo no chronic increase in severity as a result of service? 

With respect to any such disorder which the examiner believes was not present during service, is there a 50 percent or better probability that the disorder is etiologically related to the Veteran's active service? 

The rationale for all opinions expressed must also be provided. 

5.  The RO or the AMC also should undertake any other development it determines to be warranted. 

6.  Then, the RO or the AMC should readjudicate the issues remaining on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and her representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folders are returned to the Board for further appellate action. 

By this remand the Board intimates no opinion as to any final outcome warranted.

No action is required of the appellant until she is otherwise notified; but she has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2011). 



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


